DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment file 10/14/2021 has been entered. Claims 17-20, 23-29 have been amended. Claims 21-22 have been cancelled. Claims 1-16 were previously cancelled. Claims 17-20 and 23-32 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riesinger (Pub. No.: US 2008/0312572 A1).
Regarding claim 27, Riesinger discloses (fig. 5) a method of manufacturing a wound dressing composition as described herein, comprising the steps of:
providing a first layer (liquid-absorbing inner layer 1) of an absorbent material (cellulose-like material, ¶ 0172, ln. 1-2), a second layer of a superabsorbent polymer (superabsorbent particles 20) in the form of a powder or granules (¶ 
Attaching the second layer either to the first layer or to the third layer (second layer comprises dried adhesive dispersion, therefore second layer must be attached to either first layer or third layer), either simultaneously or sequentially, whereby the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6).
	Regarding claim 30, Riesinger discloses (fig. 5) a wound dressing (absorbent article 30) comprising a wound dressing composition (see fig. 5), the wound dressing composition comprising a first layer (liquid-absorbing inner layer 1) of an absorbent material (cellulose-like material, ¶ 0172, ln. 1-2), a second layer of a superabsorbent polymer (superabsorbent particles 20) in the form of a powder or granules (¶ 0172, ln. 6-8), and a third layer (additional layer 5) of a superabsorbent material in the form of fibres (additional layer 5 which consists of carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), wherein the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6).
Regarding claim 32, Riesinger discloses a method of absorbing fluid discharged from a physiological target, or in stemming a flow of a fluid discharged from a physiological target site, the method comprising use of the wound dressing according to claim 30 (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (Pub. No.: US 2008/0312572 A1) in view of Bradford et al. (Pub. No.: US 2013/0296818 A1).
Regarding claim 17, Riesinger discloses (fig. 5) a wound dressing composition 
A first layer of an absorbent material (¶ 0172, ln. 1-2, liquid-absorbing inner layer 1), 
A second layer of a superabsorbent polymer in the form of a powder or granules (¶ 0172, ln. 6-8, superabsorbent particles 20), wherein the superabsorbent polymer is mixed with an adhesive material (¶ 0178, ln. 2-4), and
A third layer (additional layer 5) of a superabsorbent material in the form of fibres (additional layer 5 which consists of carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), wherein the superabsorbent material comprises starch, cellulose, poly(vinyl alcohol), poly(ethylene oxide), poly(acrylic acid) (¶ 0039, ln. 1-2), polymeric material obtained by graft polymerization of acrylic acid onto the chain of carboxymethyl cellulose, or a chitosan fibre derivative, wherein the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6); and wherein there is a layer of an anchor material attached to the adhesive material (see liquid-absorbing inner layer 1 is attached to the second layer, fig. 5).  
Riesinger fails to disclose that the absorbent material comprises a foam. 
Bradford teaches a wound dressing in the same field of endeavor comprising an absorbent material, wherein the absorbent material comprises a foam (first layer, abstract; ¶ [0023] One or both of the layers of absorbent foam (i.e. layers (ii) and (iii) may be comprised of an absorbent polyurethane foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material of Riesinger with the foam of Bradford, as foams are suitable for absorbent moderate to heavily exuding wounds (Bradford ¶ 0002, ln. 1-4). 
Regarding claim 18, Riesinger discloses wherein the superabsorbent polymer comprises a polymer selected from starch, cellulose, poly(vinyl alcohol) (PVA), poly(ethylene oxide) (PEO), and poly(acrylic acid) (¶ 0039, ln. 1-2); synthetic polymers produced from acrylic monomers, polysaccharide-based polymers produced from carbohydrate polymers, and poly(amino acid)-based polymers comprising polypeptides as a main part of their structure or a part of their structure.  
Regarding claim 19, Riesinger discloses wherein the superabsorbent polymer comprises poly(acrylic acid), or a derivative thereof (¶ 0039, ln. 1-2).  
Regarding claim 31, Riesinger discloses a method of absorbing fluid discharged from a physiological target, or in stemming a flow of a fluid discharged from a physiological target site, the method comprising use of the wound dressing composition according to claim 17 (abstract). 

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Bradford, as applied to claim 17 above, and further in view of Demhartner (Patent Number: US 5,763,331).
Regarding claim 20, Riesinger discloses wherein the superabsorbent polymer is mixed with an adhesive (¶ 0178, ln. 2-4) to bond the first layer of the absorbent material and the third layer of the superabsorbent material together (see fig. 5). Riesinger in view of Bradford fail to teach wherein the adhesive is a hot meltable adhesive. 
Demhartner teaches (fig. 2) a composition in the same field of endeavor wherein the superabsorbent polymer (layer 18 of granular acrylate, col. 5, ln. 7-8) is mixed with a hot meltable adhesive (col. 3, ln. 54-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Riesinger in view of Bradford such that it is a hot meltable adhesive, as taught by Demhartner, as hot meltable adhesives are compatible with superabsorbent materials (Demhartner col. 3, ln. 3-4). 
Regarding claim 25, Riesinger in view of Bradford and further in view of Demhartner fail to teach wherein the hot meltable adhesive is selected from acrylic adhesives and polyurethane adhesives.  
Demhartner teaches that the adhesive material is selected from acrylic adhesives and polyurethane adhesives (col. 4, lines 12-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the adhesive of Riesinger in view of Bradford and further in view of Demhartner such that it is selected from acrylic adhesives and polyurethane adhesives as taught by Demhartner, in order to provide an adhesive with a reduced moisture content in order to prevent swelling and absorption of moisture by the granules (Demhartner col. 4, lines 12-14). 

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Bradford, as applied to claim 17 above, and further in view of Olson (Pub. No.: 2010/0069863 A1).
Regarding claim 23, Riesinger in view of Bradford fail to teach that the fibres form a non-woven layer. 
Olson teaches (fig. 2-3) a wound dressing composition in the same field of endeavor comprising a layer (second absorbent layer 232) that is a super absorbent material in the form of fibres (¶ 0054, ln. 1-3), wherein the fibres form a non-woven layer (¶ 0054, ln. 14-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibres of Riesinger in view of Bradford such that they form a non-woven layer, as taught by Olson. Doing so would provide third layer that has structure to be used in a wound dressing composition. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Bradford and Demhartner, as applied to claim 20 above, and further in view of Locke et al. (Pub. No.: US 2016/0175156 A1), hereinafter Locke.
Regarding claim 24, Riesinger in view of Bradford and Demhartner fail to teach the adhesive material comprises a pressure-sensitive adhesive. 
Locke teaches (fig. 1) a wound dressing composition (124) in the same field of endeavor that utilizes pressure-sensitive adhesive (136) to seal the layers of the composition together (¶ 0060, ln. 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the adhesive of Riesinger in view of Bradford and Demhartner such that it is a pressure-sensitive adhesive as taught by Locke. Doing so provides an adhesive that is a medically-acceptable adhesive (Locke ¶ 0060, ln. 1-6). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Bradford, as applied to claim 17, and further in view of Rovaniemi (Pub. No.: US 2015/0088085 A1).
Regarding claim 26, Riesinger discloses a backing layer (covering 2). Riesinger in view of Bradford fail to teach that the backing layer that is highly breathable. 
Rovaniemi teaches (fig. 4) a wound dressing composition in the same field of endeavor comprising a backing layer (4) that is highly breathable (¶ 0074, ln. 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Riesinger in view of Bradford such that it is highly breathable, as taught by Rovaniemi in order to allow breathing of the wound (Rovaniemi ¶ 0074, ln. 4-5). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger, as applied to claim 27 above, in view of Rovaniemi.
Regarding claim 28, Riesinger fails to disclose wherein the second layer is attached to the first layer before it is attached to the third layer. 
Rovaniemi teaches (fig. 1) a method in the same field of endeavor comprising a wound dressing composition (absorbent core 2) wherein the second layer (superabsorbent particles) is attached to the first layer (first sub-layer 2b) before it is attached to the third layer (second sub-layer 2a) (¶ 0071, ln. 6-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Riesinger such that the second layer is attached to the first layer before it is attached to the third layer, as taught by Rovaniemi. Doing so would manufacture the wound dressing composition and provide a fixation of the second layer (Rovaniemi ¶ 0071, ln. 6-10). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04.IV.C). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger, as applied to claim 27 above, in view of Demhartner.
 Regarding claim 29, Riesinger discloses wherein the superabsorbent polymer is blended with an adhesive material (¶ 0178, ln. 2-4). Riesinger fails to disclose wherein the superabsorbent polymer is blended with the adhesive material prior to carrying out step (b). 
Demhartner teaches (fig. 2) a method in the same field of endeavor wherein the superabsorbent polymer (granules of layer 18) is blended with an adhesive material prior to attaching the second layer either to the first or to the third layer (col. 2, ln. 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Riesinger such that the superabsorbent polymer is blended with the adhesive material prior to carrying out step (b), as taught by Demhartner in order to affix the superabsorbent polymer reliably and non-slidingly (Demhartner col. 5, ln. 8-10) to either the first or the third layer. 

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on the previous grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Bradford is relied upon to teach the foam recited in claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Adam Marcetich/
Primary Examiner, Art Unit 3781